DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A vehicle malfunction cause identifying device that identifies a cause for a malfunction in a vehicle using a detection value of an in-vehicle sensor when the malfunction has occurred in the vehicle” and “the malfunction cause identifying model indicating a relation between the cause for the malfunction in the second vehicle identified based on the detection value of the second sensor and the detection value of the first sensor when the malfunction has occurred in the second vehicle”. It is unclear in which vehicle the malfunction detection is being determined.
Claim 1 recites the term “more easily”. This is a relative term that causes the claim to be vague and indefinite. Appropriate action is required.
Claims 2-7 ultimately depend from claim 1 and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al US 2019/0197797.
Regarding claim 1, Na et al discloses a vehicle malfunction cause identifying device that identifies a cause for a malfunction in a vehicle using a detection value of an in-vehicle sensor when the malfunction has occurred in the vehicle, the in-vehicle sensor being equipped in the vehicle and detecting a behavior state of the vehicle, wherein the vehicle malfunction cause identifying device identifies the cause for the malfunction in the vehicle, by applying the detection value of the in-vehicle sensor when the malfunction has occurred in the vehicle, to a malfunction cause identifying model that is preset using a second vehicle equipped with a first sensor and a second sensor, the first sensor being the same as the in-vehicle sensor, the second sensor being not equipped in the vehicle, a detection value of the second sensor allowing a cause for a malfunction in the second vehicle to be identified more easily than a detection value of the first sensor, the malfunction cause identifying model indicating a relation between the cause for the malfunction in the second vehicle identified based on the detection value of the second sensor and the detection value of the first sensor when the malfunction has occurred in the second vehicle. See FIG. 1, 6A-6C, and 10, and paragraphs [0111]-[0130].

Regarding claim 2, Na et al discloses wherein the vehicle malfunction cause identifying device determines whether the malfunction has occurred in the vehicle, based on the detection value of the in-vehicle sensor. See FIG. 1, 6A-6C, and 10, and paragraphs [0111]-[0130].

Regarding claim 3, Na et al discloses wherein: the malfunction cause identifying model further indicates a relation between the cause for the malfunction in the second vehicle identified based on the detection value of the second sensor and information about a production lot of the vehicle; and the vehicle malfunction cause identifying device identifies the cause for the malfunction in the vehicle, also in consideration of the information about the production lot of the vehicle. See FIG. 1, 6A-6C, and 10, and paragraphs [0111]-[0130].

Regarding claim 4, Na et al discloses wherein: the malfunction is a faulty gear shift of a vehicle transmission including a hydraulic frictional engagement device; and the detection value of the second sensor is a value of an oil pressure of an operating oil by which an operating state of the frictional engagement device is switched. See FIG. 1, 6A-6C, and 10, and paragraphs [0111]-[0130].

Regarding claim 5, Na et al discloses wherein a temporal change in the detection value of the in-vehicle sensor is used for the identification of the cause for the malfunction in the vehicle. See FIG. 1, 6A-6C, and 10, and paragraphs [0111]-[0130].

Regarding claim 6, Na et al discloses wherein the malfunction cause identifying model is realized as a result of a supervised learning by an artificial intelligence including a database unit that accumulates data and an inference unit that estimates a conclusion from the data. See FIG. 1, 6A-6C, and 10, and paragraphs [0111]-[0130].

Regarding claim 7, Na et al discloses wherein training data to be used for the supervised learning by the artificial intelligence is altered based on a statistical difference in the detection value of the in-vehicle sensor, the detection value of the in-vehicle sensor differing depending on a production lot of the vehicle. See FIG. 1, 6A-6C, and 10, and paragraphs [0111]-[0130].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747